



Exhibit 10.6

The mark *** indicates that text has been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended, and filed separately with the Securities and Exchange Commission.
 


ADDENDUM TO THE
MASTER STAFF AUGMENTATION AND APPLICATION DEVELOPMENT SERVICES AGREEMENT;
MASTER SERVICE AGREEMENT DATED SEPTEMBER 30, 2008; AND
MASTER SERVICE AGREEMENT DATED JANUARY 23, 2009


This Addendum to the Master Staff Augmentation and Application Development
Services Agreement dated May 3, 2006, the Master Services Agreement dated
September 30, 2008 and the Master Services Agreement dated January 23, 2009
(“Addendum”), made July 1, 2015 (“Addendum Effective Date”) by and between
Cognizant Technology U.S. Corporation ("Supplier”) and Health Net, Inc. (“Health
Net”), modifies each of the foregoing agreements. In the event of a conflict
between this Addendum and any of the foregoing agreements, this Addendum will
prevail.


This Addendum is made with reference to the following:


A.    On May 3, 2006, Supplier and Health Net entered into a Master Staff
Augmentation and Application Development Services Agreement (the "Staff
Augmentation Agreement");


B.    On September 30, 2008, Supplier and Health Net entered into a Master
Services Agreement for applications services (the "AO Agreement");


C.    On January 23, 2009, Supplier and Health Net entered a Master Services
Agreement for business processing services (the "BPO Agreement");


D.    The Staff Augmentation Agreement, the AO Agreement and the BPO Agreement
are hereinafter collectively referred to as the "Agreements" and, unless
specified otherwise, individually referred to as an "Agreement."


E.    Supplier and Health Net now wish to extend the terms of the Agreements and
modify their termination and minimum revenue commitment provisions.


NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements
and other undertakings set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:


1.    Definitions.    Defined terms used in this Addendum, including the
recitals above, shall have the same meaning as in the Agreements unless
otherwise specifically defined herein.


2.    Minimum Revenue Commitment.


(a)    "Minimum Revenue Commitment" means the value of services that Health Net
agrees to acquire from Supplier pursuant to this Section 2 (Minimum Revenue
Commitment).


(i)    During the period of July 1, 2015, to December 31, 2015, Health Net shall
acquire from Supplier services pursuant to the Agreements with an aggregate
charge of at least *** Dollars ($***).


(ii)    During the years 2016 through 2020, Health Net agrees to acquire
services pursuant to the Agreements with an aggregate minimum charge in each
calendar year as follows:





--------------------------------------------------------------------------------



 
2016
2017
2018
2019
2020
Minimum Revenue Commitment (Staff Augmentation, AO and BPO Agreements Combined)
$***
$***
$***
$***
$***
 
 
 
 
 
 



(b)    Services acquired by Health Net that count toward the Minimum Revenue
Commitment include services that are currently contracted under an Agreement,
but remain unperformed as of July 1, 2015, including Projects that are the
subject of the AO Agreement and Staff Augmentation Agreement.


(c)    ***


3.    Final Agreement.    Except as modified by this Addendum, all of the terms
and conditions of the Agreements remain in full force and effect. This Addendum
may not be modified except in writing signed by both parties hereto. This
Addendum, the Agreements and all exhibits and schedules thereto constitute the
entire agreement of the parties with respect to the subject matter contained
therein and supersede any and all prior or contemporaneous agreements between
the parties, whether oral or written, concerning the subject matter contained
herein.


IN WITNESS WHEREOF, the parties hereto by their duly authorized representatives
executed this Addendum to be effective as of the Addendum Effective Date.


HEALTH NET, INC.                    COGNIZANT TECHNOLOGY SOLUTIONS
U.S. CORPORATION




By    /s/ James E. Woys                By    /s/ Frank Marty            


Name    James E. Woys                    Name    Frank Marty            


Title    CFO & COO                    Title    Chief Counsel Strategic Deals    



